Exhibit 10.2 ASSIGNMENT, CONVEYANCE AND BILL OF SALE STATE OF CALIFORNIA § § KNOW ALL MEN BY THESE PRESENTS: PRESENTS: LOS § COUNTY OF ANGELES § THAT, subject to the terms, reservations and conditions hereinafter set forth, LETT OIL & GAS, L.P. (hereinafter referred to as "Assignor"), for and in consideration of Ten and No/100 Dollars ($10.00) and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, does hereby GRANT, BARGAIN, SELL, CONVEY and ASSIGN unto REEF OIL & GAS INCOME AND DEVELOPMENT FUND III, L.P. (hereinafter referred to as "Assignee"), all of Assignor's right, title and interest in and to the following (the "Subject Property"): (a)Fee Minerals. All of Assignor's right, title and interest in and to the fee, fee mineral and fee royalty interests described in Exhibit "A" (the "Fee Interests"); (b)Leaseholds. All of Assignor's right, title and interest in and to all oil and gas leaseholds, oil, gas and other minerals, including working interests, carried working interests, rights of assignment and reassignment, net revenue interests, record title interests, undeveloped locations and all other interests under or in oil, gas or mineral leases, and interests in rights to explore for and produce oil, gas or other minerals which are described in Exhibit "A" (the "Leases"); (c)Rights in Production. All of Assignor's right, title and interest in and to all reversionary interests, backin interests, overriding royalties, production payments, net profits interests, mineral and royalty interests in production of oil, gas or other minerals attributable or allocable to the Fee Interests or the Leases, to the extent produced on or after the Effective Date; (d)Wells.All of Assignor's right, title and interest in and to producing, non-producing and shut-in oil and gas wells and saltwater disposal or injection wells located upon the lands to which the Fee Interests or the Leases apply (the "Wells"); (e)Unit.All of Assignors right, title and interest in and to the production from the pool or unit set forth on Exhibit "B" (the "Unit"); (f)Contract Rights. All of Assignor's right, title and interest in or derived from pooling, unitization, and other contracts and agreements, orders and decisions of regulatory authorities establishing or relating to units, unit operating ageements, operating agreements, gas purchase agreements, oil purchase agreements, gathering agreements, transportation agreements, processing or treating agreements, farmout agreements and farmin agreements and any other agreements described in Exhibit "C", which relate to any of the Fee Interests, Leases, Wells or Unit to the extent such contracts are assignable (hereinafter the "Contracts"). In the event there are other agreements or contracts necessary or desirable with respect to the operations being conducted on the Fee Interests, Leases, Wells or Unit, at its option, Assignee shall be entitled to the benefits of such contracts or agreements; 1 (g)Easements. All of Assignor's right, title and interest in and to all rights-of-way, easements, licenses, and servitudes appurtenant to or used in connection with the Fee Interests, Leases, Wells or Unit (hereinafter "Easements"); (h)Permits. All of Assignor's right, title and interest in and to all permits and licenses of any nature owned, held or operated in connection with operations for the exploration and production of oil, gas or other minerals to the extent the same are used or obtained in connection with any of the Fee Interests, Leases, Contracts, Easements, Equipment (as hereinafter defined), Wells or Unit (hereinafter "Permits"); (i)Equipment. All of Assignor's right, title and interest in and to all personal property, surface equipment, down-hole equipment and pipelines, buildings and inventory used or obtained in connection with the Fee Interests, Leases, Easements, Wells, Permits or Unit (hereinafter "Equipment"); (j) Remaining Interests. All other rights and interests in, to or under or derived from the Subject Property, even though the same may be improperly described in or omitted from the Exhibits. It is the express intent of the parties that all of Assignor's right, title and interest in and to the Fee Interests, Leases, Contracts, Easements, Equipment, Permits, Wells or Unit , and interests appurtenant thereto, be assigned to Assignee hereunder; and (k) Records. Copies of all geological and geophysical maps, records, land records, division orders, Well logs, production files and other records and files relating to the Fee Interests, Leases, Wells, Contracts, Easements, Permits, Equipment or Unit. This Assignment is granted and accepted subject to the following provisions: 1.Special Warranty. Assignor hereby binds Assignor, Assignor's heirs, successors, assigns and legal representatives to warrant and forever defend all and singular the Subject Property unto Assignee and Assignee's heirs, successors, assigns and legal representatives against every person whomsoever lawfully claiming or to claim the same or any part thereof by, through or under Assignor, but not otherwise. Assignor also hereby grants and transfers to Assignee, to the extent so transferable, the benefit of and the right to enforce the covenants and warranties, if any, which Assignor is entitled to enforce with respect to the Subject Property against Assignor's predecessors in title. 2.Purchase and Sale Agreement. The Assignment is subject to the terms and conditions, including, but not limited to, the assumptions and indemnifications, contained in that certain Purchase and Sale Agreement dated June 23, 2010 (the "Agreement"). The warranties, representations, covenants and indemnities contained in the Agreement shall not be merged into the Assignment or be otherwise negated by the execution or delivery of this Assignment, and the Assignment shall not be construed to amend the Agreement or vary the rights or obligations of either Assignor or Assignee from those set forth in the Agreement. Copies of the Agreement are available at the offices of Assignor and Assignee set forth in the Agreement. 3.Personal Property Disclaimer. ASSIGNOR CONVEYS ALL WELLS AND EQUIPMENT AND OTHER PERSONAL PROPERTY TO ASSIGNEE HEREUNDER IN "AS IS, WHERE IS" CONDITION, AND ASSIGNOR EXPRESSLY DISCLAIMS AND NEGATES AS TO PERSONAL PROPERTY, EQUIPMENT AND FIXTURES ANY AND ALL IMPLIED WARRANTIES EXISTING UNDER APPLICABLE LAW AND ANY IMPLIED OR EXPRESS WARRANTY OF (a) MERCHANTABILITY OR (b) FITNESS FOR A PARTICULAR PURPOSE. 2 4.Further Assurances. Assignor agrees to execute, acknowledge and deliver such further conveyances and other instruments as may be reasonably necessary to more fully assure Assignee all rights granted herein or intended so to be. 5.Successors and Assigns. All of the terms, provisions, covenants and agreements herein contained shall extend to and be binding upon Assignor and Assignee, their respective successors and assigns. 6.Counterparts. The Assignment may be executed by Assignor and Assignee in any number of counterparts, each of which shall be deemed an original instrument, but all of which together shall constitute but one and the same instrument. TO HAVE AND TO HOLD, said all right, title and interest unto Assignee, subject to the terms, covenants and conditions hereinabove set forth. EXECUTED this 30th day of June, 2010, but EFFECTIVE as of June 1, 2010 (the "Effective Time"). ASSIGNOR: LETT OIL & GAS, L.P. By: Duer Wagner III & Partners, L.L.C., Its General Partner By: /s/ Rex McSwain Rex McSwain, Manager Chief Operating Officer ASSIGNEE: REEF OIL & GAS INCOME AND DEVELOPMENT FUND III, L.P. By: Reef Oil & Gas Partners, L.P., Its General Partner By: Reef Oil & Gas Partners, GP, LLC, its general partner By: /s/ Michael J. Mauceli Michael J. Mauceli, Manager 3 4 5 6 7 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 29 30 31 32 33 34 35 EXHIBIT "B" Units Subject Property: Working Net Revenue Allocated Interest: Interest: Value: THUMS Long Beach Unit . 00121348 Wilmington Oil Field Los Angeles County, California The THUMS Long Beach Unit, Wilmington Oil Field, Los Angeles County, California is dated November 1, 1964 and recorded in the official records of Los Angeles County, California in Book M1799, Pages 559, et seq. 36 EXHIBIT "C" ATTACHED TO AND MADE PART OF THAT CERTAIN PURCHASE AND SALE AGREEMENT DATED JUNE 23, 2& GAS, L.P. AND RCWI, L.P. 1. Unit Agreement — Long Beach Unit, Wilmington Oil Field, California — Dated November 1, 1964 by and between City of Long Beach, a Municipal Corporation, as Unit Operator and as to the City's Portion of the Offshore Area, and Richfield Oil Corporation, et al as Working Interest Owners. 2. Unit Operating Agreement — Long Beach Unit, Wilmington Oil Field, California — Dated November 1, 1964 by and between City of Long Beach, a Municipal Corporation, as Unit Operator and as to the City's Portion of the Offshore Area, and Richfield Oil Corporation, et al as working interest owners. 37
